Citation Nr: 1528464	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine prior to November 25, 2014, and 40 percent thereafter, to include the issue of entitlement to increased ratings for left and right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 20 percent disability evaluation, effective June 14, 2010.

In August 2014, the Board remanded the case for additional development.  In a December 2014 rating decision, the RO granted a higher rating of 40 percent for degenerative arthritis of the lumbar spine and assigned additional ratings for radiculopathy of the bilateral lower extremities, all effective November 25, 2014.  As those grants did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to November 25, 2014, the Veteran's degenerative arthritis of the lumbar spine manifested with forward flexion limited to no less than 45 degrees, with neither ankylosis nor incapacitating episodes, and was not productive of any bowel or bladder impairment.

2.  The preponderance of the evidence shows that since November 25, 2014, the Veteran's degenerative arthritis of the lumbar spine has manifested with forward flexion limited to no less than 20 degrees with neither ankylosis nor incapacitating episodes, and is not productive of any bowel or bladder impairment.

3.  Effective March 22, 2011, left lower extremity radiculopathy has been productive of mild incomplete paralysis.

4.  From March 22, 2011 to November 24, 2014, right lower extremity radiculopathy was productive of mild incomplete paralysis.

5.  Since November 25, 2014, right lower extremity radiculopathy has been productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 25, 2014, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Since November 25, 2014, the criteria for an initial rating in excess of 40 percent for degenerative arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2014).  

3.  Effective March 22, 2011, the criteria for a rating of 10 percent for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a rating of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  From March 22, 2011 to November 24, 2014, the criteria for a rating of 10 percent for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6.  Effective November 25, 2014, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant VA and private treatment records have been obtained and considered.  Pursuant to the August 2014 remand directive, current VA treatment records have been obtained.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a VA examination of the lumbar spine in March 2011.  Pursuant to the August 2014 remand, he was afforded another VA examination in November 2014.  The resulting medical opinions are adequate as they are based on physical examinations of the Veteran, interviews, and objective testing.  The Board finds that the RO substantially complied with the August 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not reported, nor does the record show, that his disability has worsened in severity since the most recent examination in November 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion (LOM), VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, LOM due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diagnostic Code 5242 addresses degenerative arthritis of the spine.  This DC provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

The Veteran's degenerative arthritis of the lumbar spine is currently rated 20 percent disabling prior to November 25, 2014, and 40 percent disabling thereafter, under DC 5242.  In a May 2015 lay submission, he contends that his symptoms have been severe enough to warrant a 40 percent rating throughout the entire appeal period.  The Board disagrees.

The Board notes at the outset that there is no evidence at any time of any ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  Both the March 2011 and November 2014 VA examiners specifically denied the presence of any ankylosis.  The Board therefore finds that a rating in excess of 40 percent is not warranted at any time during the appeal period.  

Thus, the only way for the Veteran to obtain a higher rating under DC 5242 prior to November 25, 2014, is to have had forward flexion of the thoracolumbar spine limited to 30 degrees or less.  There are only two measurements of forward flexion during the appeal period.  At the March 2011 VA examination, it was limited to 45 degrees, including consideration of any additional functional limitation due to pain, repetition, weakness, incoordination, or fatigue.  At the November 25, 2014 VA examination it was limited to 25 degrees, which decreased to 20 degrees on repetition.  The Veteran's higher rating of 40 percent is effective November 25, 2014, because this is the earliest date that the evidence shows his forward flexion was limited to less than 30 degrees.

In a May 2015 lay submission, the Veteran contends that his lumbar disability "has caused serious impairment and been at its current state for at least the last five years."  While this may be the case, there is simply no competent probative evidence that his forward flexion was limited to 30 degrees or less prior to November 25, 2014.  Between March 2011 and November 2014 VA treatment records show that the Veteran was issued a cane and back brace, but there are no measurements of ROM of the spine.  In an October 2011 VA treatment record, the Veteran reported he "could not bend much;" however this statement could apply to any degree of limited flexion.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a precise degree of limitation of forward flexion falls outside the realm of common knowledge of a lay person.  For VA adjudication purposes, ROM is measured by a goniometer and there is no evidence that the Veteran has the specialized training and medical expertise sufficient to conduct such testing.  Accordingly, while the Veteran is competent to report symptoms of decreased ROM, his opinion as to the onset of limitation of forward flexion to 30 degrees or less is not competent medical evidence.  Jandreau.

Thus, a rating in excess of 20 percent is not available to the Veteran under DC 5242 prior to November 25, 2014.

In conclusion, the Board finds that the Veteran's degenerative arthritis of the lumbar spine does not warrant a rating in excess of 20 percent prior to November 25, 2014, or a rating in excess of 40 percent at any time.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Intervertebral disc syndrome (IVDS)

Spinal disabilities may alternately be rated under DC 5243, if IVDS is present and a higher rating is available under this DC.  A rating under this DC is warranted for incapacitating episodes over the past twelve months, defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

At the March 2011 VA examination, the Veteran denied any incapacitating episodes over the last twelve months.  The November 2014 VA examiner found that the Veteran does not have IVDS of the thoracolumbar spine.  There is no evidence to the contrary.  Thus, a rating is not available to the Veteran under DC 5243.

Neurologic impairment

There is no medical evidence or lay report of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Both VA examiners specifically found no bowel, bladder, or sexual impairment related to the spine.

During the course of the appeal, separate ratings for lower extremity radiculopathy were assigned.  Effective from November 25, 2014, left lower extremity radiculopathy was evaluated as 10 percent disabling under DC 8520, and radiculopathy of the right lower extremity, was rated 20 percent disabling.  The 2014 VA examiner found that the nerve root involved is the sciatic nerve.

Diagnostic Code 8520 addresses disability ratings for the sciatic nerve.  It provides a 10 percent evaluation for mild incomplete paralysis, a 20 percent evaluation for moderate, a 40 percent evaluation for moderately severe, and a 60 percent evaluation for severe incomplete paralysis.  Complete paralysis is rated 80 percent disabling.  

In a June 2010 VA treatment record, the Veteran denied any radiation of his low back pain.  However, at the VA examination conducted on March 22, 2011, the Veteran reported paresthesia and that his low back pain traveled to the lower extremities, although there were no sensory deficits, motor weakness, or numbness.  An October 2011 VA treatment records notes chronic pain in the legs.

Thus, the evidence shows that the Veteran had radicular pain from his low back into his legs on March 22, 2011.  As there was no sensory deficit, motor weakness, or numbness, the Board finds the impairments were mild.  The November 2014 VA examination continued to show a mild impairment in the left leg but the impairment in the right leg was moderate.  There is no evidence, and the Veteran has not contended, that these disabilities are more severe in nature, or that the right leg became moderate prior to November 2014; therefore higher ratings are not warranted for these neurologic impairments.  There is no evidence of other objective neurologic abnormalities associated with the spinal disability that would warrant separate evaluations.

The Board finds that radiculopathy of the left lower extremity warrants a 10 percent disability rating effective March 22, 2011.  Radiculopathy of the right lower extremity warrants a 10 percent disability rating effective March 22, 2011, and 20 percent effective November 25, 2014.  38 C.F.R. § 4.124a, DC 8520.

Other considerations

Due consideration has been given to Fenderson, 12 Vet. App. at 126-127, and staged ratings have been assigned appropriately.  Hart, 21 Vet. App. 505.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's degenerative arthritis of the lumbar spine is productive of limitation of motion, and radiculopathy into both lower extremities.  These manifestations are contemplated in the applicable rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplate a wide variety of manifestations of functional loss, including flare-ups, pain, and weakness.  38 C.F.R. § 4.40; Mitchell.  The rating criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as pain, paresthesia, or numbness.  However, the severity of these symptoms is reflected in the designations of "mild" and "moderate" paralysis.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of lumbar spine and radicular symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  A November 2014 VA treatment record reports that the Veteran has been employed as a car salesman for 29 years and there is no evidence of unemployability due to his service-connected disabilities.  Thus, the question of entitlement to a TDIU is not raised.


ORDER

Entitlement to an increased rating for degenerative arthritis of the lumbar spine evaluated as 20 percent disabling prior to November 25, 2014, and as 40 percent disabling after that date is denied.  

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for left lower extremity radiculopathy effective March 22, 2011, is granted.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.  

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for right lower extremity radiculopathy from March 22, 2011 to November 24, 2014, is granted.

A rating in excess of 20 percent for right lower extremity radiculopathy after November 24, 2014, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


